Opinion by
Kephart, J.,
The appellant seeks to recover funeral expenses incurred by a daughter in the burial of her mother. It is admitted that the mother left an estate ample to liquidate these expenses and the issue, as framed by the affidavit, does not involve the question of the liability of the daughter to furnish this attention as being “necessaries” under the law. The plaintiff alleges that “at the special instance and request of the defendant” he prepared for burial and buried Ada E. Chambers and in carrying out his contract incurred the expenses for which this action is brought. The defendant in reply sets up that she did not, “and plaintiff well knew that she,did not request him” to incur the expenses on her own behalf; that she did not intend to assume a personal responsibility, but was acting as the agent for the representatives of the estate of the deceased, and this the plaintiff well knew when he received the order from the defendant. Whether or not the defendant contracted to pay these expenses was a question of fact to be submitted to the jury. Apart from the question of a personal contract, it would be en*359tirely proper as between parent and child when the parent dies leaving an estate, to treat the act of the defendant in performing this necessary duty as made for and in behalf of the estate, although letters had not yet been issued. Letters of administration, when granted, relate back so as to cover and validate acts previously performed in relation to the estate which are so imperatively necessary as that for which the expenses are here sued for: Leber v. Kauffelt, 5 W. & S. 440; Shoenberger’s Executors v. Lancaster Savings Institution, 28 Pa. 459; Holcomb v. Roberts, 57 Pa. 493; Roberts v. Messinger, 134 Pa. 298.
The appeal is dismissed without prejudice.